DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed on 08/08/2022. Claims 1-15 are pending in this application. Claim 1 has been amended. Claims 16-20 have been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,877,498 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, U.S. Patent No. 10,877,498 B2 discloses an excess flow and thermal valve assembly, comprising: a valve housing; a valve seat carried in the valve housing, having a valve seal surface, and being at least partially composed of intumescent material; and a valve carried in the housing and movable against the valve seal surface of the valve seat to reduce flow of fluid through the assembly, wherein during excess flow conditions, the valve is displaceable against the valve seal surface of the valve seat to reduce flow of fluid through the assembly, and during excess temperature conditions, the intumescent material of the valve seat is expandable to reduce flow of fluid through the assembly (see claim 1).
Regarding claim 2, U.S. Patent No. 10,877,498 B2 discloses the valve housing includes an outlet fitting, and an inlet fitting coupled to the outlet fitting, wherein the valve seat is carried in a downstream portion of the inlet fitting (see claim 2).
Regarding claim 3, U.S. Patent No. 10,877,498 B2 discloses the valve seat is located against a shoulder of the outlet fitting (see claim 10).
Regarding claim 4, U.S. Patent No. 10,877,498 B2 discloses the valve is a diaphragm valve (see claim 3).
Regarding claim 5, U.S. Patent No. 10,877,498 B2 discloses the valve is coupled to the valve seat (see claim 4).
Regarding claim 6, U.S. Patent No. 10,877,498 B2 discloses the valve seat includes a ring of the intumescent material (see claim 5).
Regarding claim 7, U.S. Patent No. 10,877,498 B2 discloses the valve seat is carried in a counterbore of a downstream portion of the inlet fitting (see claim 11).
Regarding claim 8, U.S. Patent No. 10,877,498 B2 discloses the valve housing includes an outlet fitting, and an inlet fitting coupled to the outlet fitting (see claim 2).
Regarding claim 9, U.S. Patent No. 10,877,498 B2 discloses the inlet fitting includes an upstream portion, a downstream portion, an intermediate portion between the upstream and downstream portions, an upstream end, and an axially oppositely facing downstream end, wherein the downstream portion has an external diameter greater than that of the upstream portion and has an internal diameter greater than that of the upstream portion, such that the upstream portion establishes a throughbore of the inlet fitting, the downstream portion establishes a counterbore of the inlet fitting, and the intermediate portion establishes a shoulder of the inlet fitting (see claim 9).
Regarding claim 10, U.S. Patent No. 10,877,498 B2 discloses the outlet fitting includes an upstream portion, a downstream portion, intermediate portion between the upstream and downstream portions, an upstream end, and an axially oppositely facing downstream end, wherein the upstream portion has an external diameter greater than that of the downstream portion and has an internal diameter greater than that of the downstream portion, such that the downstream portion establishes a throughbore of the outlet fitting, the upstream portion establishes a counterbore of the outlet fitting, and the intermediate portion establishes a shoulder of the outlet fitting (see claim 10).
Regarding claim 11, U.S. Patent No. 10,877,498 B2 discloses the valve seat is ring-shaped, and has an upstream surface, a tapered sealing surface that establishes at least part of the valve seal surface, a downstream surface in contact with a portion of the valve, a radially outer surface in contact with a radially inner surface of a downstream portion of the inlet fitting, and a radially inner surface through which fluid may flow (see claim 12).
Regarding claim 12, U.S. Patent No. 10,877,498 B2 discloses the excess temperature conditions include 400 oF to 800 oF (see claim 15).
Regarding claim 13, U.S. Patent No. 10,877,498 B2 discloses the intumescent material is composed of at least one of elastomeric materials, expansive agents, thermoplastic elastomers, or blowing agents (see claims 17).
Regarding claim 14, U.S. Patent No. 10,877,498 B2 discloses the valve includes a bowl-shaped diaphragm portion having a tapered sealing surface corresponding to a tapered sealing surface of the valve seat (see claim 19).
Regarding claim 15, U.S. Patent No. 10,877,498 B2 discloses the valve has a coupling portion including plurality of flexible legs coupled to a downstream surface of the valve seat (see claim 20).

Response to Arguments
Applicant’s arguments, see Remarks, filed 08/08/2022, with respect to the rejection(s) of claim(s) 1-15 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the double patenting rejection under U.S. Patent No. 10,877,498 B2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763